Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Kunz on 1/15/2021.

The application has been amended as follows: 

This listing of claims replaces all prior versions and listings of claims in the application: 
(Currently Amended)  A stable high-strength herbicidal oil-in-water emulsion composition comprising:
a discontinuous oil phase comprising  from about 25 grams active ingredient per liter (g ai/L) to about 300 g ai/L of an oil soluble herbicide active ingredient and from about 10 grams per liter (g/L) to about 300 g/L of a water immiscible organic solvent by weight of the total emulsion composition;
a continuous aqueous phase comprising from about 260 g ai/L to about 570 g ai /L of a water soluble salt of glyphosate by weight of the total emulsion composition and from about 200 g/L to about 500 g/L of water by weight of the total emulsion composition; and 
 a first non-ionic EO/PO block copolymer emulsifying surfactant having a hydrophile lipophile balance (HLB) value of about 13 to about 16 and a second non-ionic EO/PO block copolymer emulsifying surfactant having an HLB value of about 22 to about 29 and with each having a molecular weight (mw) of about 5000 or higher, with the combined emulsifying surfactants comprising from about 1 g/L to about 200 g/L by weight of the total emulsion composition,
wherein the emulsion composition has a droplet size between 0.1 µm and 5 µm.
(Currently Amended)  The composition of claim 1, wherein the  oil soluble herbicide active ingredient is a synthetic auxin or a lipid synthesis inhibitor herbicide.
(Currently Amended)  The composition of claim 1, wherein the  oil soluble herbicide active ingredient has a water solubility of less than about 3000 parts per million (ppm).
(Original)  The composition of claim 1, wherein the water immiscible organic solvent has a water solubility of less than about 1000 ppm.
(Currently Amended)  The composition of claim 1, wherein the discontinuous oil phase includes the water immiscible organic solvent in an amount of about 300 grams per liter by weight of the total emulsion composition.
(Original)  The composition of claim 1, wherein the discontinuous oil phase further includes an emulsion stabilizer.
(Currently Amended)  The composition of claim 1, wherein the continuous aqueous phase includes from about 200 g/L to about 400 g/L of water.
(Canceled)  
(Currently Amended)  The composition of claim 1, wherein the water soluble salt of glyphosate is an organo ammonium salt or a potassium salt.
(Currently Amended)  The composition of claim 9, wherein the organo ammonium salt is a dimethyl ammonium, a isopropyl ammonium, a monoethanol ammonium, or a N,N,N,N-trimethylethanol ammonium (choline) salt.
(Currently Amended)  The composition of claim 1, wherein the continuous aqueous phase includes about 260 g ai/L to about 450 g ai/L of the water soluble salt of glyphosate.
(Currently Amended)  The composition of claim 1, wherein the first and the second non-ionic EO/PO block copolymer emulsifying surfactants include both di- and tri-block co-polymers of ethylene oxide (EO) and propylene oxide (PO).
(Currently Amended)  The composition of claim 1, wherein the combined emulsifying surfactants comprise from about 1 g/L to about 100 g/L of the total composition.
(Original)  The composition of claim 1, further including additional water soluble herbicide active ingredients.
(Canceled).  
 (Original)  The composition of claim 1, wherein the composition is stable at temperatures of greater than or equal to about 40 [Symbol font/0xB0]C for a period of at least 4 weeks.
(Currently Amended)  The composition of claim 1, wherein the composition does not exhibit separation or precipitation or crystallization at temperatures below about 20 [Symbol font/0xB0]C.
(Original)  The composition of claim 1, wherein the discontinuous oil phase comprises fluroxypyr-meptyl and naphthalene depleted Aromatic 150 fluid, and the continuous aqueous phase comprises glyphosate dimethyl ammonium and water.
(Currently Amended)  A method of preparing a stable high-strength herbicidal oil-in-water emulsion composition comprising:
a)	preparing a discontinuous oil phase comprising from about 25 grams active ingredient per liter (g ai/L) to about 300 g ai/L of an oil soluble herbicide active ingredient by weight of the total emulsion composition and  from about 10 grams per liter (g/L) to about 300 g/L of a water immiscible organic solvent by weight of the total emulsion composition;
b)	preparing a continuous aqueous phase comprising from about 260 g ai/L to about 570 g ai /L of a water soluble salt of glyphosate and from about 200 g/L to about 500 g/L of water by weight of the total emulsion composition, and a first non-ionic EO/PO block copolymer emulsifying surfactant having a hydrophile lipophile balance (HLB) value of about 13 to about 16 and a second non-ionic EO/PO block copolymer emulsifying surfactant having an HLB value of about 22 to about 29 and with each having a molecular weight (mw) of about 5000 or higher, with the combined emulsifying surfactants comprising from about 1 g/L to about 200 g/L by weight of the total emulsion composition; and
c)	adding the oil phase into the aqueous phase under high shear homogenization until an emulsion is achieved,
wherein the emulsion composition has a droplet size is between 0.1 µm and 5 µm.
(Canceled).  

(Currently Amended)   A stable high-strength herbicidal oil-in-water emulsion composition comprising:
a discontinuous oil phase comprising from about 25 grams active ingredient per liter (g ai/L) to about 300 g ai/L of fluroxypyr by weight of the total emulsion composition and  from about 10 grams per liter (g/L) to about 300 g/L of a water immiscible organic solvent by weight of the total emulsion composition;
a continuous aqueous phase comprising from about 260 g ai/L to about 570 g ai /L of a water soluble salt of glyphosate by weight of the total emulsion composition and from about 200 g/L to about 500 g/L of water by weight of the total emulsion composition; and 
a first non-ionic EO/PO block copolymer emulsifying surfactant having a hydrophile lipophile balance (HLB) value of about 13 to about 16 and a second non-ionic EO/PO block copolymer emulsifying surfactant having an HLB value of about 22 to about 29 and with each having a molecular weight (mw) of about 5000 or higher, with the combined emulsifying surfactants comprising from about 1 g/L to about 200 g/L by weight of the total emulsion composition,
wherein the emulsion composition is a homogeneous liquid emulsion between 0[Symbol font/0xB0] C to 54[Symbol font/0xB0] C.
(Previously Presented)  The composition of claim 22, wherein the emulsion composition remains a homogeneous liquid emulsion between 5[Symbol font/0xB0] C to 54[Symbol font/0xB0] C when stored for four weeks.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior does not teach or suggest the instant composition comprising “a first non-ionic EO/PO block copolymer emulsifying surfactant having a hydrophile lipophile balance (HLB) value of about 13 to about 16 and a second non-ionic EO/PO block copolymer emulsifying surfactant having an HLB value of about 22 to about 29 and with each having a molecular weight (mw) of about 5000 or higher, with the combined emulsifying surfactants comprising from about 1 g/L to about 200 g/L by weight of the total emulsion composition”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616